Citation Nr: 0721385	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-39 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to June 
1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri in which service connection for 
asbestosis was denied.

The veteran testified before the undersigned Veterans Law 
Judge in November 2006.  A transcript of the hearing has been 
associated with the claims file.


FINDING OF FACT

The medical evidence establishes that the veteran is 
diagnosed with asbestosis that is the result of asbestos 
exposure during active service.


CONCLUSION OF LAW

Residuals of asbestos exposure were incurred as a result of 
active service.  38 U.S.C.A. §38 U.S.C.A. § 1110, 1113, 1131, 
5103(a) 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

In light of the favorable actions taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

The veteran seeks entitlement to service connection for 
asbestosis, as the result of exposure to asbestos during 
active service. 

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases. VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases. Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim. See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21- 1, Part VI, 7.21(d) (1). Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum. M21-1, Part VI, 7.21(a) (1). The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease. M21-1, 
Part VI, 7.21(c). Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc. M21-1, 
Part VI, 7.21(b) (1).

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim. However, the 
pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service. Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2006). A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence. See also, 38 C.F.R. § 3.102. 
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The preponderance of the evidence must 
be against the claim for benefits to be denied. See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Service medical and service personnel records establish that 
the veteran was a third class petty officer at the time of 
his discharge, and that he was a musician.  These records 
further establish that he was stationed on board the USS 
Kearsarge (CVS 33) and the USS Oriskaney (CVA 34) during his 
active service.  Internet research reveals that both the USS 
Kearsarge and the USS Oriskaney have been found to have 
asbestos on board.  The duties and living conditions for a 
third class petty officer on board ship would have put him in 
prolonged, close proximity to asbestos.  It is therefore 
conceded that he was exposed to asbestos.

The medical evidence of record establishes that the veteran 
is diagnosed with asbestosis.  A December 2006 statement from 
the veteran's private treating physician notes that the 
veteran is diagnosed with asbestosis with pleural plaques and 
pulmonary fibrosis.  These findings corroborate October 2004 
VA findings of mild basilar scarring by computed tomography 
(CT) scan thought to be an early indicator of asbestos 
exposure and May 2003 private clinical findings of slight 
right pleural thickening and linear opacities in the right 
upper lobe, thought at the time to represent chronic fibrosis 
and to evidence asbestos exposure.  

Asbestosis is "a form of lung disease (pneumonoconiosis) 
caused by inhaling fibers of asbestos."  Dorland's 
Illustrated Medical Dictionary, 153 (27th ed. 1988).

The veteran stated that he had worked on a wheat farm and at 
a car dealership prior to active service in the military.  He 
served over four years on active service, during which time 
he was exposed to asbestos.  Following active service, 
private medical records reflect he worked for a petroleum 
company.

There is no evidence demonstrating exposure to asbestos other 
than during the veteran's active service.  The evidence is 
thus, at worst, in equipoise, and the benefit of the doubt 
goes to the veteran.  Service connection for asbestosis as 
the result of exposure to asbestos during active service is 
therefore warranted.  See 38 C.F.R. § 3.102.


ORDER

Service connection for the residuals of asbestosis is 
granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


